         Case 4:19-cv-00226 Document 413-12 Filed on 03/02/21 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION
    DWIGHT RUSSELL, ET AL.
        On behalf of themselves and all
        Others similarly situated,

             Plaintiffs,                                          C.A. No. 4:19-CV-00226

    v.

    HARRIS COUNTY, TEXAS, ET AL.,
        Defendants.


                            ORDER GRANTING MOTION TO QUASH

            On this day the Court reviewed Felony Judges’ 1 Motion to Quash the Rule 45 subpoenas

served by Plaintiffs on the Felony Judges (attached to their motion as Exhibit A – D). After

reviewing the pleadings and arguments of the parties, the Court finds that good cause exists to

grant the motion.

            It is hereby ORDERED that Plaintiffs’ Rule 45 subpoenas served on the Felony Judges are

quashed in their entirety.

            It is further ORDERED that the Felony Judges are granted a protective order from any

future discovery in this suit.


Signed on this ____ day of _________________________________, 2021.




1
  To include Judges Frank Aguilar, Abigail Anastasio, Ramona Franklin, Greg Glass, Nikita Harmon, Josh Hill, Kelli
Johnson, Robert Johnson, DaSean Jones, Hazel Jones, Jason Luong, Amy Martin, Chris Morton, Brock Thomas,
Hillary Unger, Herb Ritchie, Jesse McClure III, George Powell, Randy Roll, Te’iva Bell, Ana Martinez and Colleen
Gaido.
Case 4:19-cv-00226 Document 413-12 Filed on 03/02/21 in TXSD Page 2 of 2




                     ____
                     __________________________________
                     HONORABLE CHIEF JUDGE LEE H. ROSENTHAL
                     UNITED STATES DISTRICT COURT JUDGE




                                   2
